Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for preventing exposure of sensitive information stored on electronic documents. The independent claim identifies the uniquely distinct features, “scanning a computer location to select the electronic document; in the electronic document, scanning contents of the electronic document and metadata of the electronic document; identifying each occurrence of sensitive data by classifying each portion of the contents forming the electronic document as sensitive, or not sensitive, per se; for each occurrence of the sensitive data, determining a type of the sensitive data and determining a risk score associated to the type of the sensitive data; using the risk score of each occurrence of the sensitive data to determine an exposure risk score of the electronic document.” As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of 
US 20160110352 Bendersky et al. teaches methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for redacting data from a document collection generated for a set of documents that include personal information. The redaction of the data is based in part on a comparison of the document collection to a set of a personal documents of users for which the users have provided explicit approval to use in the processing of the document collection. Bendersky fails to teach the underlined limitations above.
US 8925099 Saxe et al. teaches techniques for privacy scoring are disclosed. In some embodiments, privacy scoring includes collecting information associated with an entity; and generating a privacy score based on the private information that was collected that is associated with the entity. In some embodiments, privacy scoring further includes outputting the privacy score. In some embodiments, privacy scoring further includes determining private information that was collected that is associated with the entity.  Saxe fails to teach the underlined limitations above.
US 8561185 Muthusrinivasan et al. teaches Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for privacy protection. In one aspect, a method includes accessing personally identifiable information (PII) type definitions that characterize PII types; identifying PII type information included in content of a web page, the PII type information being information matching at least one PII type definition; identifying secondary information included in the content of the web page, the secondary information being information that is predefined as being associated with PII type information; determining a risk score from the PII type information and the secondary information; and classifying the web page as  personal information exposure risk if the risk score meets a confidentiality threshold, wherein the personal information exposure risk is indicative of the web page .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210279722 Magerkurth et al. relates to securely utilizing blockchain technology as it relates to insurance, identity, and funds management, and, in particular, ensuring that data privacy is maintained while utilizing blockchain technology.
US 20200099530 Khatib et al. relates to a deal room platform that manages various operations relating to documents that are provided to the deal room platform using a cryptographic ledger, such as blockchain.
US 8996350 Dub et al. teaches a system for managing documents, comprising: interfaces to a user interface, proving an application programming interface, a database of document images, a remote server, configured to communicate a text representation of the document from the optical character recognition engine to the report server, and to receive from the remote server a classification of the document; and logic configured to receive commands from the user interface, and to apply the classifications received from the remote server to the document images through the interface to the database. 
US 20110078152 Forman et al. teaches obtaining a hash input code from a character map, the hash input code corresponding to the character. The method also includes modifying a hash value based on the hash input code if the hash input code indicates that the character is 
US 20160277368 Narayanaswamy et al. teaches technology that disclosed generally relates to providing visibility, control and data security for network delivered services, and more particularly relates to security and regulatory compliance of cloud services transactions and traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mirza Israr Javed/




/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437